EXHIBIT 10.89

NOTE DIVIDEND AGREEMENT

This NOTE DIVIDEND AGREEMENT (“Agreement”) is entered into as of this 30th day
of March, 2005, by and between Daniel Gottlieb, Steven Lebowitz (each, a “Common
Stockholder” and collectively and together with their successors, assigns or
other transferees, the “Common Stockholders”) on the one hand, and G&L Realty
Corp., a Maryland corporation (the “Company”), on the other hand.

Recitals

 

a. The Company has filed an election under Section 856(c)(l) of Internal Revenue
Code of 1986, as amended (the “IRC”) to be treated as a “real estate investment
trust” (“REIT”) for income tax purposes.

 

b. The IRC imposes numerous requirements that the Company must meet in order to
retain its status as a REIT. The Company’s preservation of REIT status is
desirable from a tax standpoint to all stockholders.

 

c. The Company has outstanding a single class of common stock with equal rights
(the “Common Stock”). The Common Stockholders are the sole stockholders of the
Common Stock. The Common Stockholders control the voting with respect to the
Company.

 

d. The Company currently has outstanding two series of preferred shares (the
“Preferred Shares”) that are widely held and are traded on the New York Stock
Exchange. The currently outstanding Preferred Shares are collectively entitled
to a liquidation preference of $67,047,825. As used in this Agreement the term
“Liquidation Preference” will mean the aggregate liquidation preference (i) of
such shares of the Company’s Preferred Shares as may be outstanding from time to
time in the future, which may be a number of Preferred Shares greater than,
equal to or less than the number of Preferred Shares currently outstanding, and
(ii) of such shares of any new or additional series or classes of preferred
stock which may be issued in the future by the Company from time to time.

 

e. The Company owns numerous assets (“Assets”) that are encumbered by
substantial debt and that are currently believed to have total value in excess
of total basis, which would result in recognition of gain upon a taxable
disposition of the Assets.

 

f. In order to assure that the Company will be able to satisfy the Liquidation
Preference in the event of a taxable sale of its properties and to preserve the
Company’s REIT status, the Common Stockholders are willing to agree in certain
circumstances and upon certain terms and conditions specified in this Agreement
to cause the Company to declare and pay a dividend to the Common Stockholders by
promissory note and, in connection with any such promissory note dividend, to
agree to make capital contributions to the Company to provide the Company with
sufficient funds to pay off any such promissory note dividend.

 

Page 1 of 1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Common Stockholders and the Company agree as
follows:

1. Agreement to Cause Company to Satisfy Liquidation Preference in Cash and to
Pay Note Dividend and Make Additional Capital Contributions.

(a) The Common Stockholders agree that upon the occurrence of a “Triggering
Event” (as defined in Section 2 of this Agreement), they shall cause the Company
to first satisfy (or make adequate provision for) the Liquidation Preference, to
satisfy (or make adequate provision for the satisfaction as they become due) of
all other debts, obligations and other liabilities of the Company, and then to
declare a dividend to the Common Stockholders in cash and, to the extent
necessary, by promissory notes (a “Note Dividend”) through the issuance of a
promissory note (the “Dividend Promissory Note”) in the “Zero Out Amount” (as
defined in Section 2 of this Agreement). The Note Dividend shall be payable to
the Common Stockholders in proportion to their ownership of the Common Stock at
the time of its declaration, and in the event that there is more than one Common
Stockholder, then separate Dividend Promissory Notes shall be issued to each
Common Stockholder in that principal amount equal to each such Common
Stockholder’s proportionate interest in such Note Dividend. In connection with
the declaration of any such Note Dividend, the Common Stockholders shall be
obligated to make additional capital contributions to the Company in accordance
with Paragraph l(c) of this Agreement (the “Capital Contribution Obligation”).
The Capital Contribution Obligation shall be in proportion to the Common
Stockholders’ ownership of the Common Stock at the time of the declaration of
the Note Dividend. The declaration of the Note Dividend shall be authorized by
resolutions of the Board of Directors of the Company substantially in the form
set forth on Exhibit “A” of this Agreement. The determination of whether
adequate provision has been made will be made by the independent directors (as
such term is defined by the New York Stock Exchange, the “Independent
Directors”) of the Company.

(b) The Dividend Promissory Note shall be substantially in the form set forth on
Exhibit “B” of this Agreement, and shall: (i) be payable upon demand of any
holder, within ninety (90) days of any such demand; (ii) provide for a rate of
interest equal to the “Applicable Federal Rate” in accordance with IRC §§
1274(d) and 7782 for the time of its issuance; (iii) provide for semi-annual
interest payments; (iv) have a maturity date five (5) years after issuance,
absent earlier demand; (v) provide for a right, upon not less than ninety
(90) days prior written notice by the Company of partial prepayment from time to
time or full prepayment at any time without penalty; (vi) be non-amortizing and
subject to repayment of the principal amount at maturity (or earlier exercise of
any demand or prepayment right specified in this Agreement) only; (vii) be
subordinate to any and all other debts, obligations and other liabilities of the
Company, whether then existing or subsequently arising, (viii) be
non-transferable except with the written approval of the Independent Directors
or, upon the death of any Common Stockholder, the heirs of such Common
Stockholder, and (ix) be subject to offset in the amount of any debt, obligation
or other liability owed by any holder of such Dividend Promissory Note,

 

Page 2 of 2



--------------------------------------------------------------------------------

including, without limitation, such Common Stockholder’s proportionate Capital
Contribution Obligation. Any purchaser, assignee or transferee of any Dividend
Promissory Note, whether or not permitted by this Agreement or applicable law,
will take and hold his, her or its interest in such Dividend Promissory Note
subject to this right of the Company to offset the Capital Contribution
Obligation of the initial holder of such Dividend Promissory Note.

(c) The Capital Contribution Obligation shall provide for contribution of cash
by the Common Stockholders no later than the last day of the month preceding the
month in which interest and/or principal payments are due on the Dividend
Promissory Note (either due to maturity or earlier exercise of any demand or
prepayment right specified in this Agreement).

(d) No sale, assignment or other transfer of Common Shares by any holder of any
Dividend Promissory Note will relieve such person from liability for such
person’s Capital Contribution Obligation.

2. Conditions Under Which Note Dividend Shall Be Declared and Capital
Contribution Obligation Triggered.

(a) The Common Stockholders agree that if a “Triggering Event” occurs on or
before the “Triggering Event Deadline Date,” they shall cause the Company to
declare and pay a Note Dividend to the Common Stockholders in the “Zero-Out
Amount.” The “Triggering Event Deadline Date” shall be the earlier of the
following:

(i) the date of the final dissolution and liquidation of the Company, such that
all of the debts, obligations and other liabilities of the Company have been
satisfied or adequately provided for under applicable law so as to relieve the
directors and common stockholders of the Company of any further liability or
obligation with respect to such debt, obligations and other liabilities;

(ii) the first anniversary of the date on which all of the equity interests of
the Company entitled to a Liquidation Preference have been retired; and

(iii) the date on which the Independent Directors, by majority vote of such
Independent Directors, adopt a resolution terminating the provisions of this
Agreement.

(b) In connection with the declaration of any Note Dividend under this
Agreement, the Company shall designate the Note Dividend to be a “capital gain
dividend” in accordance with IRC 857(b)(3)(C), to the fullest extent possible to
reflect “net capital gain” recognized by the Company in the taxable year in
which a Triggering Event occurs.

(c) A “Triggering Event” is a sale, exchange, disposition, transfer or other
transaction involving the Assets that is treated for United States federal
income tax purposes as giving rise to currently recognized taxable gain to the
Company (a “Taxable Disposition”) in such amount that, absent the declaration of
Note Dividend, under then applicable federal and state income tax rules, the
Company would have insufficient cash, cash equivalents or other Assets that can
be readily reduced to cash (i) to satisfy the Liquidation Preference (the

 

Page 3 of 3



--------------------------------------------------------------------------------

“Liquidation Preference Test”), to satisfy, in the reasonable opinion of the
Independent Directors all of the Company’s other debts, obligations and
liabilities as they become due (the “Creditor Test”), and (iii) to distribute to
stockholders 100% of any taxable income with respect to the year in which such
sale, exchange, disposition, transfer or other transaction involving the Assets
Occurs (the “Distribution Test”).

(d) The “Zero-Out Amount” is an amount of a Note Dividend that, together with
Company cash that is available for distribution to the Common Stockholders after
satisfaction of the Liquidation Preference and any and all other debts,
obligations and liabilities of the Company (“Cash Available for Distribution to
Common Stockholders”), would result in zero federal and state tax liability to
the Company with respect to the Taxable Disposition upon payment of such Note
Dividend and cash dividend from Cash Available for Distribution to Common
Stockholders.

(e) The terms “Triggering Event” and “Zero-Out Amount” are illustrated by the
following purely hypothetical example:

Example 1: (i) the Assets have a gross value, excluding debt, of $120 million;
(ii) the Company has liabilities of $40 million; (iii) the Company’s basis in
the Assets is zero; (iv) the Company sells all of the Assets for a purchase
price of $120 million which includes $80 million in cash and the buyer’s
assumption of all of the Company’s liabilities of $40 million; (v) the Company
currently recognizes taxable gain on such sale of $120 million; (vi) the
Liquidation Preference at such time is $67 million; (vii) all other debts,
obligations and other liabilities of the Company are reasonably estimated by the
Independent Directors at $5 million, and (vii) under then current law in order
to avoid taxation at the Company level, it is necessary to distribute $120
million. There is a Triggering Event because even though the Company would have
sufficient cash to satisfy the Liquidation Preference Test and the Creditor
Test, it would still have insufficient cash to meet the Distribution Test. The
Zero-Out Amount would be $45 million, such amount being the difference between
the $120 million in taxable income and the $40 million in debt assumed by the
buyer and the $5 million reserved to pay third party creditors. In connection
with such Note Dividend, the Common Stockholders would likewise have a Capital
Contribution Obligation of $45 million.

3. Limitations / Conditions. In addition to the conditions set forth in
Section 2 of this Agreement, the Common Stockholders’ obligations under this
Agreement are subject to these limitations and conditions:

(a) This Agreement shall apply only as long as the Company maintains REIT
status, without regard to the declaration of a Note Dividend hereunder. If the
Company’s status as a REIT is voluntarily or involuntarily terminated at any
time other than due to a dissolution of the Company or transfer of substantially
all of the Company’s Assets or in connection with the Company’s obligation to
pay out as dividends a percentage of its taxable income under IRC 857(a), this
Agreement shall terminate at the time of such termination of REIT status and all
obligations hereunder shall cease. If the Company’s REIT status is retroactively
terminated by the IRS after a declaration of a Note Dividend hereunder, the
Common Stockholders may freely

 

Page 4 of 4



--------------------------------------------------------------------------------

seek to revoke, rescind or otherwise undo such prior declaration of a Note
Dividend, without any liability to the Company under this Agreement, and the
Company shall reasonably assist the Common Stockholders, if and as requested by
the Common Stockholders, with respect to any relief sought. Notwithstanding the
above, the Common Stockholders agree to take all steps reasonably necessary or
otherwise prudent to preserve the REIT status of the Company and not to take any
act or acts which would place the Company’s REIT status at risk absent the prior
written approval of the Independent Directors. This obligation will survive any
termination of this Agreement, unless otherwise specified in writing by the
Independent Directors.

(b) This Agreement shall not be construed to prevent the Board of Directors from
declaring a Note Dividend in an amount larger than the Zero-Out Amount with
respect to a Triggering Event or in any way to affect the rights of the Board of
Directors with respect to the Declaration of Dividends.

(c) Except as expressly provided, this Agreement shall not be construed to
restrict or obligate the Common Stockholders or the Company in any way with
respect to the Common Stockholders’ the Company’s entry or non-entry into any
particular transaction or the form of any particular transaction, including,
without limitation, any requirement to enter into a Taxable Disposition.

(d) This Agreement shall be binding upon any buyer, assignee or transferee of
all or any portion of the Common Stock, in accordance with its terms. Each
Common Stockholder agrees (i) to give not less than thirty (30) days written
notice to the Independent Directors of any proposed sales, assignment or other
transfer, (ii) to provide to any proposed buyer, assignee or transferee a copy
of this agreement, (iii) in connection with any such sale, assignment or
transfer to receive the written acknowledgement of the buyer, assignee or
transferee of the terms of this Agreement and agreement to be bound by the terms
of this Agreement as though an original signatory of this Agreement and
(iv) upon the request of the Independent Directors, to surrender his, her or its
share certificates so that an appropriate legend reflecting the existence of
this Agreement may be placed upon such share certificates.

(e) All duties and obligation of the members of the Board of Directors and the
Company under this Agreement are expressly subject to the due and faithful
performance by the Directors of their fiduciary duties as directors of the
Company under applicable law. The Common Stockholders expressly waive any claim
that they might now or in the future have with respect to action or inaction
taken by any one or more directors under or with respect to this Agreement and
or under or with respect to any Dividend Promissory Note, if taken by such
director or directors in the good faith belief that such action or inaction was
in accordance with such fiduciary duties.

4. Miscellaneous.

(a) The failure of any party to enforce its rights under this Agreement at any
time for any period shall not be construed as a waiver of such rights.

 

Page 5 of 5



--------------------------------------------------------------------------------

(b) No changes or modifications or waivers to this Agreement will be effective
unless in writing and signed by all of the parties.

(c) In the event that any provision of this Agreement shall be determined to be
illegal or unenforceable, that provision will be limited or eliminated to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable.

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of California without regard to the conflicts of laws
provisions thereof; provided, however, that in determining the obligations of
directors, the propriety of the making of dividends and/or of any other
distributions to stockholders and/or any other matter of internal corporate law,
the laws of the State of incorporation of the Company at the time of such action
or inaction on the part of any one or more directors, and/or the making
dividends and/or of any other distributions to stockholders, or the occurrence
of the matter then under review shall control.

(e) Headings herein are for convenience of reference only and shall in no way
affect interpretation of the Agreement.

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

Common Stockholders:

/s/ Daniel M. Gottlieb

Daniel M. Gottlieb

/s/ Steven D. Lebowitz

Steven D. Lebowitz Company: By:  

/s/ John H. Rauch

Name:   John H. Rauch Title:   Senior Vice President

 

Page 6 of 6



--------------------------------------------------------------------------------

Exhibit “A”

RESOLUTIONS OF THE BOARD OF DIRECTORS OF

G&L REALTY CORP.

In accordance with the Bylaws of this corporation and the [insert reference to
controlling state law], the Board of Directors is authorized to take action by
written consent without a meeting.

The undersigned, constituting not less than a majority of the members of the
Board of Directors of this corporation, hereby adopt the following resolutions:

WHEREAS, it is deemed to be in the best interest of this corporation to pay to
the holders of record of its common stock as of             ,              (the
“Common Stockholders”) a dividend in the amount of                      (the
“Dividend”);

WHEREAS, the Dividend is to be paid after this corporation satisfies the
liquidation preference, in the amount of $            , to which the holders of
its preferred stock are entitled (the “Liquidation Preference”);

WHEREAS, after reviewing this corporation’s financial statements, the Board of
Directors has determined that, after giving effect to the distribution in
satisfaction of the Liquidation Preference and the payment of the Dividend, this
corporation’s total assets will exceed its liabilities and this corporation will
be able to pay its debts as they become due in the usual course of business, so
that the payment of the Dividend is permitted under [insert reference to
controlling law];

WHEREAS, it is deemed to be in the best interest of this corporation to pay the
Dividend by distributing to the Common Stockholders, in proportion to their
ownership of this corporation’s common stock, (i) cash in the aggregate amount
of                     , and (ii) promissory notes (the “Dividend Promissory
Notes”), in the aggregate amount of                     , which Dividend
Promissory Notes shall(a)

 

Page 7 of 7



--------------------------------------------------------------------------------

be payable upon demand of any holder, within 30 days of any such demand;
(b) bear interest at the rate of                     % per annum, (c) provide
for semi-annual interest payments, (d) have a maturity date of five years,
absent earlier demand for payment days of written demand for payment, (e) be
non-amortizing and subject to repayment of principal only at maturity (or
earlier demand), (f) otherwise be substantially in the form and content of the
promissory note attached hereto as Exhibit “A”; and

WHEREAS, this corporation intends that the Dividend shall constitute a “capital
gain dividend” to the fullest extent possible under 857(b)3(C) of the Internal
Revenue Code of 1986, as amended (“IRC”).

NOW, THEREFORE, BE IT RESOLVED: That this corporation shall pay a Dividend to
the Common Stockholders in the amount of                     .

RESOLVED FURTHER: That the Dividend shall be paid on or before             ,
            .

RESOLVED FURTHER: That the Dividend shall be paid by distributing to the Common
Stockholders, in proportion to their ownership of this corporation’s common
stock, (i) cash in the aggregate amount of                     , and
(ii) Dividend Promissory Notes in the aggregate amount of                     .

RESOLVED FURTHER: That this corporation shall take all actions required under
IRC 857(b)(3)(C) to designate the Dividend as a “capital gain dividend” to the
fullest extent possible under said provisions.

RESOLVED FURTHER: That any officer of this corporation be, and hereby is,
authorized and directed to take any all additional actions required to effect
payment of the Dividend and to carry out the intent of the foregoing
resolutions.

The Secretary of the corporation is hereby directed to file this written consent
and the resolutions adopted hereby with the Minutes of the proceedings of the
Board of Directors.

DATED: As of                     ,             .

 

Page 8 of 8



--------------------------------------------------------------------------------

 

 

 

 

 

 

Page 9 of 9



--------------------------------------------------------------------------------

Exhibit “B”

Non-Transferable Promissory Note

 



U.S. $                     

   [Date of Issuance]

1. Promise to Pay. For valuable consideration, the receipt of which is hereby
acknowledged, G&L REALTY CORPORATION, a Maryland corporation (“Maker”) promises
to pay to                              (“Holder”) the principal sum of
                                         Dollars ($             ), with interest
on the unpaid principal balance at the rate of [AFR + 2%] (             %) per
annum. Interest shall accrue and be payable semi-annually on each 6-month
anniversary of this Note. The entire outstanding principal balance of this Note
and any accrued but unpaid interest shall be due and payable on the fifth
anniversary of this Note (or if such day is not a day on which banks are
generally open for business in the City of Beverly Hills, on the first day on
which such banks are generally open for business; provided, however, that this
Note shall be payable in full (including all accrued and unpaid interest) upon
not less than ninety (90) days following Maker’s receipt of Holder’s written
demand for payment. All payments under this Note shall be applied first to
interest and then to principal. This Note is issued pursuant to that certain
Note Dividend Agreement dated as of             , 2005, and is subject to the
terms and provisions of that agreement; including without limitation the rights
of set-off set forth in that agreement. Terms not defined in this Note shall
have the meaning assigned to them in the Note Dividend Agreement.

2. Address of Payments. All payments on this Note are to be made or delivered to
Holder, or at such other place as Holder may from time to time direct by written
notice to Maker.

3. Waivers. Maker hereby waives diligence, presentment for payment, demand,
protest, notice of nonpayment, notice of dishonor, notice of protest, and any
and all other notices and demands whatsoever. Maker agrees to remain bound until
all principal and interest payable hereunder are paid in full, notwithstanding
any extensions or renewals granted with respect to this Note or the release of
any party liable hereunder. Maker, and any and all endorsers hereof, also waive
the right to plead any and all statutes of limitations as a defense to any
demand on this Note or any and all obligations or liabilities arising out of or
in connection with this Note, to the fullest extent permitted by law.

 

Page 10 of 10



--------------------------------------------------------------------------------

4. Default.

4.1. Default by Maker. The failure of Maker to pay or perform as required under
this Note shall constitute a default under this Note. Upon the occurrence of a
default, at Holder’s option, Holder may declare immediately due and owing the
entire unpaid principal balance, together with all accrued but unpaid interest,
plus any other sums owing at the time of such declaration pursuant to this Note.

4.2. No Waiver by Holder. No delay or omission on the part of Holder to exercise
any of its remedies hereunder, including without limitation the acceleration of
the due date of this Note, shall be deemed a continuing waiver of that right or
any other right. The acceptance by Holder of any payment pursuant to the terms
of this Note which is less than payment in full of all amounts due and payable
at the time of such payment shall not constitute a waiver of the right to
exercise any of the foregoing options at that time or at any subsequent time or
nullify any prior exercise of any such option without the express consent of
Holder, except as and to the extent otherwise provided by law.

5. Costs of Enforcement. If Maker fails to pay any amounts due hereunder when
due, or if Maker otherwise defaults under this Note, then Maker shall pay all
costs of enforcement and collection, including without limitation reasonable
attorneys’ fees and costs, whether or not enforcement and collection includes
the filing of a lawsuit, and whether or not that lawsuit is prosecuted to
judgment.

6. Binding Nature. The provisions of this Note shall be binding upon and inure
to the benefit of the successors and assigns of Maker. This Note may not be
assigned or otherwise transferred by Holder, except as provided in the Note
Dividend Agreement.

7. Prepayment. Maker may repay all or any part of the unpaid principal balance
due under this Note at any time without penalty or other charge upon not less
than ninety (90) days written notice.

8. Usury Savings. Maker and Holder intend to contract in compliance with all
state and federal usury laws governing the loan evidenced by this Note. Holder
and Maker agree that none of the terms of this Note shall be construed as a
contract for or a requirement to pay interest at a rate in excess of the maximum
interest rate allowed by any applicable state or federal usury laws. If Holder
receives sums which constitute interest which would otherwise increase the
effective interest rate on this Note to a rate in excess of that permitted by
any applicable law, then all such sums constituting interest in excess of the
maximum lawful rate shall at Holder’s option

 

Page 11 of 11



--------------------------------------------------------------------------------

either be credited to the payment of principal or returned to Maker. The
provisions of this paragraph control the other provisions of this Note and any
other agreement between Maker and Holder.

10. California Law. This Note shall be governed by and construed according to
California law.

11. Severability. All provisions hereof are severable. If any provision hereof
is declared invalid for any reason, that invalidity shall not affect any other
provisions of this Note, all of which shall remain in full force and effect.

12. Cumulative Rights. All rights and remedies granted to Holder hereunder shall
be separate and cumulative, and in addition to any other rights Holder may have
at law or in equity.

 

Page 12 of 12



--------------------------------------------------------------------------------

13. Interpretation. No provision of this Note is to be interpreted for or
against either party because that party or that party’s legal representative
drafted such provision.

 

Maker:

G&L REALTY CORPORATION, a Maryland corporation By:  

 

Name:   Title:  

 

Page 13 of 13